 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     DYLAN C. CERLING
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Washington, D.C. 20044
 5   202-616-3395 (v)
     202-307-0054 (f)
 6
     Dylan.C.Cerling@tax.usdoj.gov
 7
     Of Counsel:
 8   Blaine Welsh
     Civil Chief, Office Of The U.S. Attorney, District of Nevada
 9
     Attorneys for United States
10
                                                UNITED STATES DISTRICT COURT
11                                                   DISTRICT OF NEVADA

12
     UNITED STATES OF AMERICA                                     Case No. 2:16-CV-00220-KJD-NJK
13
                      Plaintiff,
14
                      v.
15
     RICHARD C. SHAW, ROSE O. SHAW,                               [PROPOSED] ORDER
16   SAINT ANDREWS IVY, B.T.,                                     ENTERING DEFAULT
     SPECIALIZED LOAN SERVICING,                                  JUDGMENT
17   LLC, CLARK COUNTY, NEVADA, and
     AMERICAN EXPRESS CENTURION
18
     BANK,
19
                       Defendants.
20

21

22

23
     Proposed Order Entering Default Judgment                              U.S. DEPARTMENT OF JUSTICE
     (Case No. 2:16-cv-0220-KJD-NJK)                     1                 Tax Division, Western Region
                                                                           P.O. Box 683
                                                                           Washington, D.C. 20044
                                                                           Telephone: 202-616-3395
 1              This matter comes before the Court on the United States’ motion for default

 2   judgment against American Express Centurion Bank. Having considered the

 3   motion, the docket, and all relevant materials, the Court hereby ORDERS:

 4        1. The United States’ motion is GRANTED;
 5        2. The Court finds that default was properly entered against American Express
 6
                Centurion Bank;
 7
          3. Default judgment is hereby entered against American Express Centurion
 8
                Bank. American Express Centurion Bank has no interest in or claim to the
 9
                real property at issue in this case, with the address of 638 Saint Andrews
10
                Road, Henderson, NV 89015, more particularly described as follows:
11
                Lot 19 in Block 5 of Black Mountain Golf and Country Club
12              Subdivision, as shown by map thereof on file in Book 5 of Plats, Page
                66 in the office of the County Recorder of Clark County, Nevada.
13
                Except all minerals and all mineral rights which may be located upon
14              or under the real property hereinabove described, as reserved by
                Reconstruction Finance Corporation in Deed recorded September 9,
15              1949 as Document No. 321823, Clark County, Nevada Records, which
                deed reserved the right to enter upon prospect for, mine and remove
16              such minerals.
17
     So Ordered.
18              16th
     Dated this ___         January
                    day of ___________,   20
                                        20__.
19
                                                    ________________________________
20                                                  THE HONORABLE KENT J. DAWSON
                                                    U.S. DISTRICT COURT JUDGE
21                                                  DISTRICT OF NEVADA

22   //

23   //
     Proposed Order Entering Default Judgment                        U.S. DEPARTMENT OF JUSTICE
     (Case No. 2:16-cv-0220-KJD-NJK)            2                    Tax Division, Western Region
                                                                     P.O. Box 683
                                                                     Washington, D.C. 20044
                                                                     Telephone: 202-616-3395
 1   Submitted by:

 2   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 3
     /s/ Dylan Cerling
 4   DYLAN C. CERLING
     Trial Attorney, Tax Division
 5   U.S. Departent of Justice
     P.O. Box 683Washington, D.C. 20044
 6
     202-616-3395 (v)
     202-307-0054 (f)
 7
     Dylan.C.Cerling@tax.usdoj.gov
 8
     Of Counsel:
 9   Blaine Welsh
     Civil Chief, Office Of The U.S. Attorney, District of Nevada
10   Attorneys for United States

11

12

13

14

15

16

17

18

19

20

21

22

23
     Proposed Order Entering Default Judgment                       U.S. DEPARTMENT OF JUSTICE
     (Case No. 2:16-cv-0220-KJD-NJK)            3                   Tax Division, Western Region
                                                                    P.O. Box 683
                                                                    Washington, D.C. 20044
                                                                    Telephone: 202-616-3395
